PER CURIAM: *
IT IS ORDERED that appellant’s unopposed motion to vacate the judgment of the district court is GRANTED.
IT IS FURTHER ORDERED that appellant’s unopposed motion to remand the case to the district court for reconsideration of the sentence, in light of USA v. Jeffries, is GRANTED.
IT IS FURTHER ORDERED that appellant’s unopposed motion to expedite the ruling on motion to vacate, etc., is MOOT.
IT IS FURTHER ORDERED that appellant’s unopposed motion to issue the mandate forthwith is GRANTED.

 Pursuant to 5tii Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.